Citation Nr: 0728377	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel






INTRODUCTION

The veteran had active military service from October 1968 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran did not appear at his scheduled hearing 
in April 2006 before a Veterans Law Judge.  

The veteran filed a claim for service connection for alcohol 
abuse as secondary to his service-connected PTSD.  The RO 
denied the claim in July 2002 and the veteran filed a notice 
of disagreement.  The veteran was issued a statement of the 
case in March 2004 and a supplemental statement of the case 
in November 2004 pertaining to this issue; however, it was 
clear from his substantive appeal that he was only appealing 
the evaluation of his PTSD.  Therefore, the claim of service 
connection for alcohol abuse is not before the Board at this 
time. 


FINDINGS OF FACT

1.  For the period prior to July 14, 2006, PTSD was not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; or spatial 
disorientation.

2.  For the period beginning July 14, 2006, the veteran's 
PTSD is manifested by symptomatology that nearly approximates 
total occupational and social impairment.





CONCLUSIONS OF LAW

1.  For the period prior to July 14, 2006, the criteria for a 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.19, 4.126, 4.130, Diagnostic Code (DC) 9411 (2006).

2.  For the period beginning July 14, 2006, the criteria for 
a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran filed service connection 
claims for PTSD in January 2001. The veteran was provided 
with the notice required by the VCAA in a February 2002 
letter.  This letter informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from her to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The service connection claim was substantiated in July 2002 
when he was granted service connection, assigned a rating and 
an effective date.  The veteran had not sought a specific 
disability rating or a particular effective date as a part of 
his original claim. As a result of the grant of service 
connection for this claim and the assignment of a specific 
disability rating and effective date, section 5103(a) notice 
was no longer required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

The veteran expressed disagreement with the disability 
ratings assigned in a September 2003 notice of disagreement. 
The veteran was issued a SOC in March 2004.  The SOC provided 
detailed information to the veteran about the pertinent laws 
and regulations.  He was also advised of the evidence 
necessary to establish entitlement to a higher rating under 
the applicable rating schedule provisions, a discussion of 
the relevant evidence of record, as well as the reasons and 
bases for the disability rating assigned.  Consequently, the 
Board finds that VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d) as well as 
the regulatory requirements of 38 C.F.R. § 3.103(b) and 
continued to assist the veteran under section 5103A by 
informing him of the evidence necessary to support the grant 
of the initial increased rating on appeal.  Dingess at 491, 
493, 500-501.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  The claims folder contains service medical records, 
VA medical records, statements from the veteran's brother and 
former sister-in-law, and statements from the veteran in 
support of his claim.  In addition, the veteran was afforded 
VA examinations in June 2002 and July 2004.  The Board finds 
that VA has satisfied its duty to notify and to assist.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  The 
veteran submitted VA medical records dated from July 14, 2006 
through January 9, 2007 without waiving initial consideration 
of such evidence after the last supplemental statement of the 
case was issued.  As the Board finds that the veteran is 
entitled to a 100 percent rating effective July 14, 2006, 
there is no need to remand this case for initial 
consideration of the newly submitted records by the RO.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Increased Evaluation

By way of background, the veteran's DD 214 noted that the 
veteran served in Vietnam as a light weapons infantryman and 
received a Combat Infantryman's Badge and Purple Heart Medal.  
Service connection for PTSD was granted in a July 2002 rating 
decision and a 30 percent rating was assigned.  The veteran 
appealed the August 2003 rating decision, asserting that a 
higher initial disability rating for service-connected PTSD 
was warranted.  In an October 2005 rating decision, the RO 
increased the initial disability rating to 50 percent.  
Because the veteran was not awarded a complete grant of the 
benefit sought with respect to that matter, the issue remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation,  see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In cases, such as here, where the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The RO assigned a 50 percent disability evaluation for PTSD 
under Diagnostic Code 9411.  A 50 percent evaluation under 
Diagnostic Code 9411 is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A physician's  classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41-50 denote serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Prior to July 14, 2006, entitlement to an initial rating in 
excess of 50 percent for PTSD

Evidence relevant to the severity of the veteran's 
psychiatric disability includes a June 2002 VA examination 
report.  The physician indicated that the veteran complained 
of having nightmares and flashbacks to Vietnam on a regular 
basis since separation from service.  He complained of 
increased arousal in the form of anxiety, increased worry, 
guilt, irritability, and anger.  He also reported symptoms of 
depression, isolation, anhedonia, poor memory and 
concentration, as well as insomnia and decreased energy.  

Examination showed that the veteran was alert and oriented 
times three.  He was cooperative with good eye contact.  His 
speech was mildly decreased rated and volume and he was 
mildly guarded due to his anxiety at discussing what occurred 
in Vietnam.  His mood was described as anxious and his affect 
was mood congruent.  His insight and judgment was 
appropriate.  His memory and concentration was intact.  He 
denied any suicidal or homicidal ideation.  The physician 
assigned a 55 to 60 GAF score and found that the veteran's 
PTSD caused him moderate social and occupational impairment. 

In a separate VA examination in June 2002, the physician 
found that the veteran did not reveal any impairment of 
thought process or communication, delusions, hallucinations, 
inappropriate behavior, or suicidal or homicidal thinking on 
testing.  The physician found that the veteran was capable of 
maintaining activities of daily living and did not 
demonstrate a memory loss, ritualistic behavior, or panic 
attacks.  He was alert and oriented to all spheres and 
competent for VA purposes.  He did exhibit persistent 
symptoms of increased arousal, persistent re-experience of 
trauma, and mild level of physiological reactivity and 
recurrent thoughts.  The physician assigned a GAF score of 
65.  

A statement from a VA Readjustment Counseling Specialist 
dated in September 2003 noted that the veteran suffered from 
isolation, depression, poor anger control, problems with 
authority, anhedonia, poor sleep patterns, exaggerated 
startle response, paranoia, numbing of emotions, avoidance of 
stimuli, and a sense of a foreshortened future.  His 
interactions with society were minimal, working by himself in 
lawn service at a barely subsistence level.  He leaves home 
only for work and medical appointments, rarely contacting his 
siblings that live locally.  It was doubtful that the veteran 
would rejoin mainstream society, even with counseling and 
medication compliance. 

A VA examination report dated in July 2004 indicated that the 
veteran was alert and oriented times three.  He was dressed 
casually with good grooming . no psychomotor agitation or 
retardation noted.  The veteran was pleasant and cooperative 
with good eye contact.  Speech was within normal limits.  
Thought process was logical and coherent.  There was no 
looseness of association or flight of ideas.  Mood was 
depressed with constricted affect.  The veteran was noted to 
be somewhat tearful during the exam.  The veteran denied 
current suicidal or homicidal ideations, intent or plan.  The 
veteran denied audio, visual, or tactile hallucinations or 
delusional constructs.  The veteran did not display response 
to internal stimuli.  Recent and remote memories were intact 
and cognition was intact for interview purposes.  Insight and 
judgment were fair.  

The physician opined that the veteran demonstrated symptoms 
that caused severe social impairment and moderate to severe 
occupational impairment.  The veteran was employable, which 
was demonstrated by his self-employment in a lawn service.  
The GAF assigned was 51.  

A statement by a VA Readjustment Counseling Specialist dated 
in January 2005 indicated that a decline in the veteran's 
quality of life was observed.  The veteran was having 
thoughts of suicide, deeper isolation from friends and 
family, and neglect of personal appearance.  He presented 
with an increase in issues of anger control coupled with 
anxiety attacks that frequently escalated into panic attacks.  
Long term talk therapy and medication compliance were 
indicated in an effort to even maintain his marginal 
existence.  

A January 2005 VA treatment record noted that the veteran 
exhibited normal speech, well-related, cooperative, but 
agitated.  He complained that he had trouble controlling his 
temper, noting three episodes of road rage on the way to the 
appointment that day.  He had full affect, logical thought 
processes.  He denied thoughts of hurting himself or others.  
Insight and judgment were normal.  The veteran knew right 
from wrong and understood the consequences of his actions.  A 
GAF score of 48 was given.  

Based on the evidence reported above, including the GAF 
scores, the Board finds that the symptomatology reported by 
the veteran and reflected in the record is not consistent 
with a rating higher than 50 percent for PTSD prior to July 
14, 2006.  The record demonstrations symptoms such as 
anxiety, impaired sleep difficulties, and isolation.  The 
January 2005 statement from the counseling specialist 
indicated neglect in personal hygiene and suicidal ideations.  
This is corroborated by the veteran's statement submitted in 
January 2005 where the veteran indicated that he sometimes 
does not shave for a month and is distressed about suicidal 
ideations, especially with his family history of suicide.  

The Board acknowledges that the veteran has symptoms of 
suicidal ideations and neglect of personal hygiene; however, 
there is no evidence of such symptoms as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; or spatial 
disorientation.  In a written statement, the veteran's 
brother reported observing occasions where the veteran 
demonstrated impaired impulse control; however violent action 
associated with the impaired impulse control was not 
reported.  In addition to not showing the above symptoms, the 
Board notes that examinations continued to show normal 
orientation and speech, logical thought processes, and no 
hallucinations or delusional constructs.  The VA examination 
reports also noted moderate to severe impairment due to his 
PTSD.  A 50 percent rating reflects this level of impairment.  

Finally, his GAF score ranges reflected mostly moderate 
symptomatology.  There was a GAF score of 48, but the 
associated symptomatology did not reflect the criteria for a 
higher evaluation.  Accordingly, a rating in excess of 50 
percent is not warranted prior to June 14, 2006.

Additionally, there in no evidence that the veteran has been 
hospitalized for his disability or that it has interfered 
with his work prior to July 14, 2006.  The existing scheduler 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
his PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 50 percent for PTSD 
prior to July 14, 2006, the benefit-of-the-doubt rule is 
inapplicable, and to this extent, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Beginning July 14, 2006, entitlement to a rating in excess of 
50 percent for PTSD

VA clinical records dated from July 14, 2006 revealed that 
the veteran received regular treatment for PTSD.  The 
associated records showed various symptoms related to PTSD, 
including tense disposition, depressed mood, suicidal 
ideation, and only fair insight and judgment.  In the July 
14, 2006 VA clinical record, the veteran also reported that 
life was not worth living.  GAF scores of 48 to 50 were noted 
during this period.  

In the July 14, 2006 VA clinical note, the veteran's treating 
VA psychiatrist indicated that the veteran was able to work 
only a few hours in the morning at his yard service and was 
running into financial hardship.  Following evaluation, the 
physician stated that despite extensive treatment, including 
counseling and psychotropic medication management, the 
veteran's PTSD related symptoms continue to persist.  The 
veteran retained functional deficits of such an extent, 
severity,  depth, and persistence as to produce total social 
and industrial inadaptability, and is therefore unable to 
work in a structured setting without posing a danger to the 
safety of himself and others.  The physician stated that 
"[i]n my caseload of over 500 [PTSD] patients, [the veteran] 
ranks in the most severely afflicted group and, in my 
opinion, he is totally and completely disabled due to his 
service connection PTSD illness."  Follow-up treatment 
reports from this physician reflect similar findings.  

Based on the evidence in the record, specifically the 
findings from the July 14, 2006 VA clinical record, the Board 
finds that the veteran's symptoms more nearly approximate a 
100 percent schedular rating from July 14, 2006.  
Specifically, there is evidence that the veteran is now 
totally and completely disabled due to his PTSD. Resolving 
all doubt in the veteran's favor, the criteria for a 100 
percent rating are met from July 14, 2006.


ORDER

A rating in excess of 50 percent for PTSD for the period 
prior to July 14, 2006 is denied.

A rating of 100 percent for PTSD beginning July 14, 2006, is 
allowed, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


